             Case 2:20-cv-00218-RSL Document 14 Filed 07/01/20 Page 1 of 3




 1
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE
 8
 9    In re: SUBPOENA TO AMAZON.COM,                           Case No. C20-218RSL
      INC.,
10                                                             ORDER TO TRANSFER
11                                                             CASE

12
13
      Underlying Case: Eternity Mart, Inc., dba
14    Great Deals of Texas v. Nature’s Sources,
15    LLC, Case No. C19-2436 (N.D. Ill.)

16
17         This matter comes before the Court on a motion to transfer to the United States District
18 Court for the Northern District of Illinois, where the underlying litigation is pending. Dkt. #4.
19 Defendant in the underlying case issued a Rule 45 subpoena to nonparty Amazon.com, Inc.
20 (“Amazon”), seeking information regarding Amazon’s suspension of plaintiff’s seller account in
21 February and March of 2019. Amazon has objected primarily on relevance, proportionality, and
22 confidentiality grounds, as well as under Local Civil Rule 37(a)(1). Having reviewed the
23 memoranda, declarations, and exhibits submitted by the parties, the Court finds that transfer is
24 appropriate.
25         Pursuant to Rule 45, disputes involving subpoenas are typically resolved in the district
26 where compliance is sought. Fed. R. Civ. P. 45(d)(3). Nevertheless, the compliance court has
27 discretion to transfer the dispute to the issuing court if the entity from whom compliance is
28 sought consents to transfer, or if exceptional circumstances warrant transfer. Fed. R. Civ. P.

     ORDER TO TRANSFER CASE - 1
              Case 2:20-cv-00218-RSL Document 14 Filed 07/01/20 Page 2 of 3




 1 45(f). Amazon does not consent to transfer in this case, and therefore, defendant bears the
 2 burden of showing that exceptional circumstances exist. Fed. R. Civ. P. 45(f) Advisory Comm.
 3 Notes (2013). In making its determination, the Court may consider a wide variety of factors
 4 including “[case] complexity, procedural posture, duration of pendency, and the nature of the
 5 issues pending before, or already resolved by, the issuing court in the underlying litigation.” In
 6 re Hume, No. C17-1104RSL, 2017 WL 4224421, at *2 (W.D. Wash. Sept. 22, 2017) (citations
 7 omitted).
 8                 The prime concern should be avoiding burdens on local nonparties subject
                   to subpoenas, and it should not be assumed that the issuing court is in a
 9
                   superior position to resolve subpoena-related motions. In some
10                 circumstances, however, transfer may be warranted in order to avoid
                   disrupting the issuing court’s management of the underlying litigation, as
11
                   when the court has already ruled on issues presented by the motion or the
12                 same issues are likely to arise in discovery in many districts. Transfer is
                   appropriate only if such interests outweigh the interests of the nonparty
13
                   served with the subpoena in obtaining local resolution of the motion.
14
     Fed. R. Civ. P. 45(f) Advisory Comm. Notes (2013).
15
            The Court finds that the Northern District of Illinois is indeed in a superior position to
16
     resolve Amazon’s relevance, proportionality, and confidentiality objections. Magistrate Judge
17
     Sunil R. Harjani has supervised all discovery in the underlying case, which was filed in April
18
     2019, and has issued substantive discovery rulings. Judge Harjani’s acknowledgement of the
19
     relevance of discovery that Amazon could provide exemplifies his robust understanding of the
20
     needs of the parties, the topics listed in the subpoena, the relevancy of the information sought,
21
     and intricacies in the underlying case. Having the undersigned step in at this point in the
22
     litigation would be a waste of judicial resources and would give rise to a risk of inconsistent
23
     rulings. The Court finds defendant’s motion to compel would be better decided by the court
24
     with control over the disposition of the underlying case.
25
            In addition, the Court is not persuaded that transfer to the Northern District of Illinois
26
     would substantially burden Amazon. Rule 45(f) authorizes counsel to appear in that district
27
     without having to associate local counsel, defendant has agreed that Amazon can appear
28
     telephonically in the event that a hearing is held, all federal district courts utilize an electronic
     ORDER TO TRANSFER CASE - 2
               Case 2:20-cv-00218-RSL Document 14 Filed 07/01/20 Page 3 of 3




 1 docketing system, the existing briefs will be transmitted to the Northern District of Illinois upon
 2 transfer, and defendant has indicated that any document review and electronic production can
 3 occur locally in Seattle. If Amazon has an interest in the local resolution of this matter, it has
 4 not articulated what it is. The Court finds that any burden imposed on Amazon would be
 5 minimal and is outweighed by the factors favoring transfer.
 6         For all the foregoing reasons, defendant’s motion to transfer (Dkt. #4) is GRANTED.
 7 The Clerk of Court is directed to transfer this discovery dispute to the Northern District of
 8 Illinois.
 9         IT IS SO ORDERED.
10         DATED this 1st day of July, 2020.
11
12
13                                                    A
                                                      Robert S. Lasnik
14
                                                      United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER TO TRANSFER CASE - 3
